DISMISS and Opinion Filed May 4, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00986-CV

       VAULT VENTURES, LLC, AMERICAN KGB, INC., A & MS
    INVESTMENT, INC., J. KARIM CORP., KRISHNA ESHANA, INC.,
JANICE R. STEWART, BPYS, LLC, TEXAS GIFT AND TOBACCO, INC.,
   MY BROADWAY C STORE, INC., ONE OLD COUNTRY TOBACCO,
 INC., PLAINTIFF WEISS, DARRYL J. PRUETT, AHMED CHAUDHRY,
 PANTA & SONS, INC., BLUE SKY BK, LLC, KOPILA INVESTMENTS,
  INC., ARSH GROUP, LLC, RAKESH PATEL, MUSTAFA MAHMOUD,
    SAI ARYA LAXMI, INC., POORMAND INVESTMENTS, INC., NS3
ALLIANCE, INC., MOHAN LAL, USMAN & AZIZ, INC., KANAKI, LLC,
  LATOYA SHRESTHA, G&A PETRO, LLC, FIVE PILLARS, INC., AND
                  S & F LEGACY, INC., Appellants
                               V.
CITY OF MESQUITE, CLIFF KEHELEY, MESQUITE CITY MANAGER,
       AND JEFF ARMSTRONG, DIRECTOR OF PLANNING AND
DEVELOPMENT SERVICES FOR THE CITY OF MESQUITE, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-19115

                       MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Garcia
      Appellants appeal from the trial court’s October 19, 2021 order granting the

plea to the jurisdiction filed by defendants City of Mesquite and Mesquite City

Manager Cliff Keheley and dismissing appellants’ claims against them. The order
is interlocutory because appellants’ claims against defendant Jeff Armstrong,

Director of Planning and Development Services for the City of Mesquite, remain

pending. Accordingly, this is an accelerated appeal pursuant to section 51.014(a)(8)

of the civil practice and remedies code. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(8) (permitting appeal of interlocutory order granting plea to jurisdiction

of governmental unit).

      In an accelerated appeal, a notice of appeal is due within twenty days of the

date the order is signed or, with an extension motion, within fifteen days of the

deadline. See TEX. R. APP. P. 26.1(a); 26.3. Without a timely filed notice of appeal,

this Court lacks jurisdiction. See See Brashear v. Victoria Gardens of McKinney,

L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g)

(timely filing of notice of appeal jurisdictional).

      The notice of appeal of the trial court’s October 19 order was due November

8, 2021. See TEX. R. APP. P. 26.1(b). Appellants filed a notice of appeal on

November 10, two days past the deadline. By letters dated December 15, 2021 and

January 31, 2022, the Court informed appellants that they could remedy the

timeliness problem by filing an extension motion that complies with rule 10.5(b)(1)

and (2). See id. 10.5(b)(1), (2); 26.3. We cautioned appellants that failure to comply

may result in dismissal of the appeal without further notice. The last deadline for

complying has passed and appellants have not filed an extension motion or otherwise



                                          –2–
communicated with the Court. Accordingly, we dismiss the appeal for want of

jurisdiction. See id. 42.3(a).




                                      /Dennise Garcia/
                                      DENNISE GARCIA
                                      JUSTICE

210986F.P05




                                   –3–
                           S
                       Court of Appeals
                Fifth District of Texas at Dallas
                          JUDGMENT

VAULT VENTURES, LLC,                   On Appeal from the 44th Judicial
AMERICAN KGB, INC., A & MS             District Court, Dallas County, Texas
INVESTMENT, INC., J. KARIM             Trial Court Cause No. DC-20-19115.
CORP., KRISHNA ESHANA, INC.,           Opinion delivered by Justice Garcia.
JANICE R. STEWART, BPYS,               Justices Molberg and Reichek
LLC, TEXAS GIFT AND                    participating.
TOBACCO, INC., MY
BROADWAY C STORE, INC.,
ONE OLD COUNTRY TOBACCO,
INC., PLAINTIFF WEISS,
DARRYL J. PRUETT, AHMED
CHAUDHRY, PANTA & SONS,
INC., BLUE SKY BK, LLC,
KOPILA INVESTMENTS, INC.,
ARSH GROUP, LLC, RAKESH
PATEL, MUSTAFA MAHMOUD,
SAI ARYA LAXMI, INC.,
POORMAND INVESTMENTS,
INC., NS3 ALLIANCE, INC.,
MOHAN LAL, USMAN & AZIZ,
INC., KANAKI, LLC, LATOYA
SHRESTHA, G&A PETRO, LLC,
FIVE PILLARS, INC., AND
S & F LEGACY, INC., Appellants




                                 –4–
No. 05-21-00986-CV       V.

CITY OF MESQUITE, CLIFF
KEHELEY, MESQUITE CITY
MANAGER, AND JEFF
ARMSTRONG, DIRECTOR OF
PLANNING AND DEVELOPMENT
SERVICES FOR THE CITY OF
MESQUITE, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that appellees CITY OF MESQUITE, CLIFF KEHELEY,
MESQUITE CITY MANAGER, AND JEFF ARMSTRONG, DIRECTOR OF
PLANNING AND DEVELOPMENT SERVICES FOR THE CITY OF
MESQUITE recover their costs of this appeal from appellants VAULT
VENTURES, LLC, AMERICAN KGB, INC., A & MS INVESTMENT, INC., J.
KARIM CORP., KRISHNA ESHANA, INC., JANICE R. STEWART, BPYS, LLC,
TEXAS GIFT AND TOBACCO, INC., MY BROADWAY C STORE, INC., ONE
OLD COUNTRY TOBACCO, INC., PLAINTIFF WEISS, DARRYL J. PRUETT,
AHMED CHAUDHRY, PANTA & SONS, INC., BLUE SKY BK, LLC, KOPILA
INVESTMENTS, INC., ARSH GROUP, LLC, RAKESH PATEL, MUSTAFA
MAHMOUD, SAI ARYA LAXMI, INC., POORMAND INVESTMENTS, INC.,
NS3 ALLIANCE, INC., MOHAN LAL, USMAN & AZIZ, INC., KANAKI, LLC,
LATOYA SHRESTHA, G&A PETRO, LLC, FIVE PILLARS, INC., AND S & F
LEGACY, INC.


Judgment entered May 4, 2022




                                 –5–